DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,172,251. Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are drawn towards generating a synthesized, advertisement-based, video stream and the instant application claim 1 is broader in every aspect than the patent claim and is therefore an obvious variant thereof.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first input to receive, a second input to receive, a third input to receive, control logic to select and video stream synthesis logic to combine in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a first input to receive, a second input to receive, a third input to receive, control logic to select and video stream synthesis logic to combine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (US PG Pub No. 2012/0154513), in view of Du et al (US PG Pub No. 2017/0287226).
Regarding claim 1, Su et al teaches a method for providing a synthesized video stream (Abstract and Figure 3), comprising:
receiving a plurality of digital images or video streams (hereinafter a “plurality of video streams”) each essentially consisting of a representative image of a person (Figures 1 and 3; Para. 0018);
receiving a plurality of video streams each comprising a place (Para. 0023);
receiving a plurality of video streams (Figures 1, 3, 4B);
from the received plurality of video streams each comprising a place, a video stream comprising a place (Para. 0023);
from the received plurality of video streams (Figures 1, 3, 4B); and
combining the plurality of video streams each essentially consisting of the representative image of the person with the video stream comprising the place into the synthesized, video stream for transmission to an end-user device via which to display the synthesized, video stream (Figures 1, 3, 4B; Abstract, Para. 0022, 0026, 0029).
The reference is unclear with respect to advertisement-based, stream comprising an advertisement, selecting, a video stream comprising a place, the selected video stream, selecting a video stream comprising advertisement, the selected video stream comprising the advertisement. 
In similar field of endeavor, Du et al teaches concept of advertisement-based, stream comprising an advertisement (Para. 0081-84), selecting, a video stream comprising a place, the selected video stream (Fig. 3A, 4A; Para. 0085, 0137-140 and 0152), selecting a video stream comprising advertisement, the selected video stream comprising the advertisement (Para. 0081-84). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of creating an online conference environment integrated with advertisements to reproduce the experience of a face-to-face meeting anywhere.

Regarding claim 2, Su and Du, the combination teaches combining the plurality of video streams each essentially consisting of the representative image of the person with the selected video stream comprising the place and with the selected video stream comprising the advertisement into the synthesized, advertisement-based, video stream (Su: Figures 1, 3, 4B; Du: Figures 3A, 4A; Para. 0085, 0138-140, 0152), comprises: 
selecting a location within the selected video stream comprising the place in which to display the selected video stream comprising the advertisement (Du: Para. 0081); and 
combining the plurality of video streams each essentially consisting of the representative image of the person with the selected video stream comprising the place and with the selected video stream comprising the advertisement displayed at the selected location within the selected video stream comprising the place (Su: Figure 4B; Du: Para. 0081,0085, 0138-140, 0152).
Regarding claim 3, Su and Du, the combination teaches combining the plurality of video streams each essentially consisting of the representative image of the person with the selected video stream comprising the place and with the selected video stream comprising the advertisement displayed at the selected location within the selected video stream (Su: Figures 1, 3 and 4B; Du: Para. 0081, 0085, 0138-140, 0152) comprising the place comprises:
normalizing the selected video stream comprising the advertisement for display at the selected location within the selected video stream comprising the place; and combining the plurality of video streams each essentially consisting of the representative image of the person with the selected video stream comprising the place and with the selected and normalized video stream comprising the advertisement displayed at the selected location within the selected video stream comprising the place (Su: Para. 0029 and Du: Para. 0075-76, 0126, 0128, 0133, 0137).
Regarding claim 4, Su and Du, the combination teaches combining the plurality of video streams each essentially consisting of the representative image of the person with the selected video stream comprising the place and with the selected video stream comprising the advertisement into the synthesized, advertisement-based, video stream (Su: Figures 1, 3, 4B; Du: Para. 0081, 0085, 0138-140, 0152) comprising: selecting a plurality of locations within the selected video stream comprising the place in which to display the plurality of video streams each essentially consisting of the representative image of the person; and combining the selected video stream comprising the place with the plurality of video streams each essentially consisting of the representative image of the person displayed at the selected plurality of locations within the selected video stream comprising the place and with the selected video stream comprising the advertisement (Su: Figures 1, 3 and 4B; Abstract, Para. 0013-15 and Du: Figures 3A, 4A; Para. 0085, 0138-140, 0152).
Regarding claim 5, Su and Du, the combination teaches combining the selected video stream comprising the place with the plurality of video streams each essentially consisting of the representative image of the person displayed at the selected plurality of locations within the selected video stream comprising the place and with the selected video stream comprising the advertisement, comprises:
normalizing the plurality of video streams each essentially consisting of the representative person for display at the selected plurality of locations within the selected video stream comprising the place; and combining the selected video stream comprising the place with the normalized plurality of video streams each essentially consisting of the representative image of the person displayed at the selected plurality of locations within the selected video stream comprising the place and with the selected video stream comprising the advertisement (Su: Figures 1, 3, 4B; Para. 0029 and Du: Para. 0075-76, 0081-84, 0126, 0128, 0133, 0137).
Regarding claim 6, Su and Du, the combination teaches receiving the plurality of video streams each essentially consisting of the representative image of the person comprises:
receiving a plurality of video streams each comprising one or more persons; and extracting, from each of the plurality of video streams, a portion of the video stream that essentially consists of a representative image of the person (Su: Fig. 1, 3, 4B; Du: Figures 1, 3A, 4A; Para. 0069).
Regarding claim 7, Su and Du, the combination teaches receiving input for selecting the video stream comprising the place; and wherein selecting the video stream comprising the place comprises selecting the video stream comprising the place, based on the received input (Du: Figures 3A, 4A; Para. 0077, 0137).
Regarding claim 8, Su and Du, the combination teaches receiving input for selecting the video stream comprising the advertisement; and wherein selecting the video stream comprising the advertisement comprises selecting the video stream comprising the advertisement, based on the received input (Du: Para. 0081-82).
Regarding claim 9, Su and Du, the combination teaches obtaining data associated with a person, a representative image of which is included in the received plurality of video streams each essentially consisting of a representative image of a person; and wherein selecting the video stream comprising the advertisement comprises selecting the video stream comprising the advertisement based on the obtained data (Su: Figures 1, 3, 4B; Du: Para. 0081-82).
Regarding claim 10, Su and Du, the combination teaches obtaining data associated with a person to view, or viewing, the synthesized, advertisement-based, video stream transmitted to an end-user device; and wherein selecting the video stream comprising the advertisement comprises selecting the video stream comprising the advertisement based on the obtained data (Su: Figures 1, 3 and 4B, Para. 0051; Du: Para. 0081-82, 0149).
Regarding claim 11, Su and Du, the combination teaches transmitting the synthesized, advertisement-based, video stream to the end-user device via which to display the synthesized, advertisement-based, video stream; receiving data regarding the synthesized, advertisement-based, video stream of the scene transmitted to the end-user device (Su: Figures 1, 3, 4B, Para. 0051; Du: Figures 3A, 4A; Para. 0083, 0130);
selecting, from the received plurality of video streams, a video stream comprising a new advertisement, based on the received data (Du: Para. 0081-82, 0149, 0155); and
combining the plurality of video streams each essentially consisting of the representative image of the person with the selected video stream comprising the place and with the selected video stream comprising the new advertisement into a subsequent synthesized, advertisement-based, video stream for transmission to an end-user device via which to display the subsequent synthesized, advertisement-based, video stream (Su: Figures 1, 3 and 4B; Du: Figures 1, 3A, 4A; Para. 0085, 0138-140, 0152).
Regarding claim 12, Su and Du, the combination teaches receiving a plurality of video streams each comprising a thing; selecting, from the received plurality of video streams each comprising a thing, a video stream comprising a thing (Du: Para. 0081-83); and
wherein combining the plurality of video streams each essentially consisting of the representative image of the person with the selected video stream comprising the place and with the selected video stream comprising the advertisement into the synthesized, advertisement-based, video stream for transmission to an end-user device via which to display the synthesized, advertisement-based, video stream (Su: Figure 4B; Para. 0051; Du: Figures 3A, 4A; Para. 0085, 0138-140, 0152) comprises combining the plurality of video streams each essentially consisting of the representative image of the person with the selected video stream comprising the place, with the selected video stream comprising the thing, and with the selected video stream comprising the advertisement into the synthesized, advertisement-based, video stream for transmission to an end-user device via which to display the synthesized, advertisement-based, video stream (Su: Figures 1, 3, 4B; Abstract, Para. 0050-51, Du: Figures 1, 3A, 4A; Para. 0081-85, 0138-140, 0152).
Regarding claim 13, Su and Du, the combination teaches a method for providing advertising to video conference participants participating in a video conference stream (Su: Abstract, Para. 0013-15 and Du: Abstract), comprising:
receiving a plurality of digital images or video streams (hereinafter a “plurality of video streams”) of video conference participants (Su: Figures 1 and 3 and Du: Figures 3A, 4A; Abstract, Para. 0151);
extracting a representative portion of a video stream of each of the video conference participants from the plurality of video streams of the video conference participants (Du: Figures 1, 3A, 4A; Para. 0069);
receiving a plurality of video streams of virtual places (Su: Figure 1, 3, 4B and Du: Para. 0073-78); 
receiving a plurality of video streams of advertisements (Du: Para. 0081-84); 
selecting one or more of the plurality of video streams of advertisements to display in one of the plurality of video streams of virtual places (Du: Para. 0137);
selecting one of the plurality of video streams of the virtual places in which to display the representative portion of the video stream of each of the video conference participants, and in which to display the selected one or more of the plurality of video streams of advertisements (Su: Figures 1, 3, 4B; Para. 0013-15 and Du: Para. 0081-84, 0137);
combining into a synthesized, advertising-based, video conference stream, the representative portion of the video stream of each of the video conference participants with the selected one of the plurality of video streams of the virtual places and with the selected one or more of the plurality of video streams of the advertisements in such a manner as to display the representative portion of each of the video conference participants in a first location of the selected one of the plurality of video streams of the virtual places, and to display the selected one or more of the plurality of video streams of advertisements in a second location of the selected one of the plurality of digital images or video stream of virtual places (Su: Figures 1, 3 and 4B; Abstract, Para. 0013-15 and Du: Figures 3A, 4A; Para. 0081, 0085, 0138-140, 0152); and
transmitting the synthesized, advertising-based, video conference stream to end-user devices for display to the video conference participants (Su: Figures 1, 3 and 4B; Abstract, Para. 0013-15 and Du: Figures 3A, 4A).
Regarding claim 14, Su and Du, the combination teaches a video conferencing system that provides a synthesized, advertisement-based, video stream (Su: Abstract and Du: Abstract), comprising:
a first input to receive a plurality of video streams each essentially consisting of a representative image of a person (Du: Figures 3A, 4A; Abstract, Para. 0151);
a second input to receive a plurality of video streams each comprising a place (Su: Figures 3, 4B; Du: Para. 0073-78); 
a third input to receive a plurality of video streams each comprising an advertisement (Du: Para. 0081-84); 
control logic to select, from the received plurality of video streams each comprising a place, a video stream comprising a place (Su: Abstract, Fig. 3, 4B; Du: Para. 0137);
control logic to select, from the received plurality of video streams each comprising an advertisement, a video stream comprising an advertisement (Du: Para. 0081-84); and
video stream synthesis logic to combine the plurality of video streams each essentially consisting of the representative image of the person with the selected video stream comprising the place and with the selected video stream comprising the advertisement into the synthesized, advertisement-based, video stream for transmission to an end-user device via which to display the synthesized, advertisement-based, video stream (Su: Figures 1, 3 and 4B; Abstract, Para. 0013-15 and Du: Figures 3A, 4A; Para. 0085, 0138-140, 0152).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423